      Case 1:19-cr-00333-LGS Document 59 Filed 11/19/20 Page 1 of 1




                                                     November 17, 2020

                                                       Application Granted. The Clerk of the Court is
VIA ECF/CM                                             directed to terminate the letter motion at docket
Hon. Lorna G. Schofield                                number 58.
United States District Judge
U.S. District Court Southern District of New York      Dated: November 19, 2020
Thurgood Marshall United States Courthouse             New York, New York
40 Foley Square, Courtroom 1106
New York, NY 10007

       Re:     United States v. Michael Hollingsworth
               19 Cr. 333 (S.D.N.Y.) (LGS)

Dear Judge Schofield:

        I represent Michael Hollingsworth in the above-captioned case. On October 26,
2020 this Court sentenced Mr. Hollingsworth to a three-year term of probation. At the
time of sentencing, this Court orally granted the unopposed defense motion to have
pretrial services return Mr. Hollingsworth’s passport. After speaking with the pretrial
services officer in charge of holding all passports, I learned that she will need a formal
written Order from this court allowing Mr. Hollingsworth to regain possession of his
passport. Accordingly, I am submitting a proposed Order to that end, along with this
letter-motion and ask that this Court issue it so that Mr. Hollingsworth can present it to
pretrial services and get his passport.

                                                     Respectfully submitted,


                                                     /s/ Megan W. Benett

MWB:lr
cc:  All counsel of record via ECF/CM
